UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6249


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

GREGORY BLANKS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at New Bern.   Louise W. Flanagan, Chief
District Judge. (7:04-cr-00076-FL-1)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Blanks, Appellant Pro Se. Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory    Blanks    appeals    the    district   court’s         order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35 motion on his behalf, or for a sentence reduction

based   upon    his   allegedly   substantial      assistance.          We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order.            United States v. Blanks,

No.   7:04-cr-00076-FL-1    (E.D.N.C.     Dec. 29, 2009).          We   dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials    before    the    court      and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      2